Citation Nr: 0429115	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include bipolar disorder 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to nonservice-connected pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision.  

In November 2000, the Board remanded this case to the RO for 
additional evidentiary development.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record reflects that, in March 2004, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the claim of service connection for an 
acquired psychiatric disorder.  

In response, a VA psychiatrist reviewed the claims folder and 
completed a report in May 2004.  

Later that month, the Board issued a letter to the veteran's 
accredited representative explaining that it had obtained a 
medical opinion from VHA.  It was noted that the veteran 
could request that the case be remanded to the agency of 
original jurisdiction (AOJ) for consideration of this new 
evidence and for the issuance of a supplemental statement of 
the case (SSOC).  

It was also noted that consideration of this new evidence by 
the AOJ could be waived, which would allow the Board to 
proceed with the adjudication of this appeal.  

In a signed statement dated in October 2004, the veteran's 
representative indicated that the veteran did not wish to 
waive his right to have this evidence reviewed by the AOJ in 
the first instance.  

Accordingly, the Board finds that the claim of service 
connection for an acquired psychiatric disorder must be 
remanded to the RO for initial review and issuance of an 
SSOC.  

Furthermore, the Board believes that findings contained the 
in May 2004 VHA opinion are potentially relevant to the 
veteran's claim for nonservice-connected pension benefits.  
For this reason, the Board finds that this claim must also be 
remanded to the RO for the issuance of an SSOC.  

Thus, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  Then the RO should then readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



